Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2 and 3 recites “substantially”, and as claim 7 incorporates subject matter in claims 2 and 3, claim 7 also has a similar issue.  The issue of indefiniteness arises, because the specification makes no attempt at describing what exact effect “substantially” has as a modifier.  For purpose of claim interpretation, the various recitations in question are considered to mean the following:
-in claims 2 and 7, “extend substantially between said front side and said back side” is considered to require the presence of a well having an elongated opening (viz. one whose length greater than whose width), wherein the opening is on a respective lateral side; 
-in claims 3 and 7, “ridges extending substantially between said front side and said back side” is considered to require a plurality of elongated ridges.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 both require grips having textured material configured to enhance gripping of the mat.  This limitation is a dangling modifier, as it is not immediately clear if the gripping refers to an intended user gripping the mat or if the gripping refers to adhesion strength between the grips and rest of the mat body.  For prior art rejection below, either interpretation is deemed plausible.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By definition, a foraminous surface is a surface having a plurality of apertures, and two apertures by definition are spaced apart (or else such an element would be a single enlarged aperture).  As such, claim 5, which further requires a plurality of openings (viz. apertures), does not further limit claim 3.  Prior art reading on claim 3 is considered to read on claim 5
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Case law has long held that limitations directed to mere usage of an article has no patentable weight; see MPEP § 2115.  As the claims are replete with such limitations, these limitations (e.g. “positionable on a support surface in front of an entry of a building”) are not given patentable weight.
The instant application uses both comprise(s)/comprising and comprised of (e.g. claim 6).  Such usage is inconsistent and should be corrected.  “Comprised of” in claim 6 is considered to mean comprise(s)/comprising. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0302271 A1 (“Losio”).
Considering claims 1, 3, and 5, Losi discloses a mat having a plurality of protrusions 10 projecting above a base area 12 (Losi abs., ¶ 0078-0083, and Figs. 2 and 5, both reproduced infra).  The protrusions 10 are shown to be elongated in plan view and extend between opposing sides of the mat (id. Fig. 2), thereby reading on the claimed ridges).  Losi further discloses that through openings may be provided to the mat to allow passage of liquid (id. ¶ 0130-0132), thereby reading on the claimed openings.  Losi thus anticipates claims 1, 3, and 5.

    PNG
    media_image1.png
    378
    353
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    255
    538
    media_image2.png
    Greyscale

Considering claim 4, as shown in Fig. 1 and 3 of Losi, the ends and upper surface of each protrusion 10 is rounded.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2004/0159267 A1 (“Markling”).
Considering claims 1-3 and 5, Fig. 12 of Markling (vide infra) anticipates claims 1-3 and 5.

    PNG
    media_image3.png
    428
    617
    media_image3.png
    Greyscale

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0008617 A1 (“Sourang”).
Considering claims 1, 3, and 5, Sourang discloses a tray that can be applied onto a flooring surface, the tray having an ordered array of apertures 28 and a plurality of ribs 26, wherein the apertures facilitate drainage of liquid through the tray (Sourang abs. ¶ 0029-0030, and Fig. 4, reproduced infra).  It is abundantly clear that the tray as illustrated in Fig. 4 of Sourang has all features required by claims 1, 3, and 5, and these claims are deemed anticipated by Sourang.

    PNG
    media_image4.png
    445
    988
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sourang as applied to claim 1 above, and further in view of U.S. 10,716,987 B1 (“Baldwin”).
Considering claim 2, Sourang is analogous, as it is from the same field of endeavor as that of the instant application (articles placed on a floor, in particular articles capable of draining liquid).  Sourang differs from the invention of claim 2, as it is silent regarding the provision of wells placed on opposing (short) sides of the tray taught therein.
However, in the art of generally flat articles placed on flooring, it is known to provide handles in the form of grooves to opposing sides of such articles (Baldwin col. 6 line 5-19 and Fig. 9).  Baldwin is analogous, as it is from the same field of endeavor as that of the instant application (articles usable as mats, where the article is placed on a floor).  Person having ordinary skill in the art has reasonable expectation of success that handles in the form of grooves can be added to the tray of Sourang, given that both Sourang and Baldwin are directed to similar articles.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have introduced grooves to the opposing sides of the tray of Baldwin (either via a frame or via provision or wider borders accommodating the grooves), to facilitate handling of the tray.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sourang as applied to claim 1 above, and further in view of U.S. 2017/0144403 A1 (“Morey”).
Considering claim 6, Sourang differs from the invention of claim 6, as it is silent regarding the provision of corner grips having textured material.
However, in the art of the art of generally flat articles placed on flooring, it is known to provide slip resistant elements at corners of such articles, wherein the slip resistant elements are formed integrally with the rest of the generally flat articles (Morey ¶ 0008, 0051 and Fig. 4).  It is noted that it is well-known in the art of mats to increase slip resistance by making a surface textured (e.g. Morey ¶ 0015).  Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied such teachings to the slip resistant corner elements.  Morey is analogous, as it is from the same field of endeavor as that of the instant application (article usable as mats, where the article is placed on a floor).  Person having ordinary skill in the art has reasonable expectation of success that textured slip resistant elements may be integrally provided to the tray of Sourang, given that both Sourang and Morey are directed to similar articles.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have provided textured slip resistant corner elements to the tray of Sourang to improve slip resistance.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sourang, Baldwin, Morey, U.S. 2013/0084427 A1 (“Ernst”), and WO 2020/097168 A1 (“Beck”).
Considering claim 7, it is noted that claim 7 recites limitation found in all of claims 1-6.  As such, the combination of Sourang with Baldwin and Morey as discussed above reads on all limitations except those concerning shapes of the claimed ridges (specifically, the rounded ends and rounded top side).
However, it is noted that protrusions found on flooring mats, in particular protrusion used to direct flow of liquid (which describes the type of ribs found in Sourang) are known to have these features, as taught in Ernst (re: ribs having rounded top, see e.g. Ernst Fig. 4) and Beck (re: ribs having rounded ends, see e.g. Beck pg. 4 ¶ 3+ and Fig. 6, in particular re: item 34).  Given that both Ernst and Beck are directed to ribs used for directing flow of liquid, person having ordinary skill in the art has reasonable expectation of success that the teachings of these references could be applied to the liquid directing ribs of Sourang.  Person having ordinary skill in the art would have been motivated to have modified the ribs of Sourang according to the teachings found in Ernst and Beck, as these references demonstrate that ribs having rounded ends and rounded tops are known in the art for flooring mats.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781